Citation Nr: 9934305	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  93-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to May 
1974 

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1992 decision of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a left knee 
disorder, a low back disorder, and a left leg disability.  
Thereafter, in November 1993, the Board remanded the appeal 
to the RO for further development.  In November 1998, the 
Board requested an opinion from a VA medical expert (VHA) in 
orthopedics.  In January 1999, the requested VHA was 
incorporated into the record.  In February 1999, the 
veteran's national accredited representative was provided 
with a copy of the VHA opinion and informed of the veteran's 
right to submit additional evidence and/or argument in 
support of the veteran's claims.  Later in the same month, 
the veteran's national accredited representative submitted 
additional argument.  In March 1999, the Board denied the 
claims of service connection for a left knee disorder and a 
low back disorder and remanded the issue of service 
connection for a left leg disability for further development.  
Subsequently, in April 1999, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In a June 1999 order the Court dismissed the 
appeal for lack of jurisdiction.

In addition to the issue cited on the cover page of this 
decision the veteran's representative, in its November 1999 
written brief presentation, appeared to have filed a notice 
of disagreement to the RO's April 1999 decision that denied 
service connection for chronic poliomyelitis.  This issue has 
not been developed for appellate review and is referred to 
the RO for appropriate action.



FINDING OF FACT

No competent medical evidence has been submitted showing that 
a left leg disability underwent a worsening during military 
service.


CONCLUSION OF LAW

The claim of service connection for a left leg disability is 
not well grounded.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that, while he had left leg problems 
prior to military service, the problems had resolved prior to 
entry onto active duty in September 1971.  He asserts that, 
during his active military duty, he again injured his left 
leg while performing physical training.  In the alternative, 
he asserts that a pre-existing left leg disability was 
aggravated by his military service.  It is also requested 
that the veteran be afforded the benefit of the doubt.

I.  The Facts

The veteran's service medical records show that on the 
occasion of his July 1971 entry examination he reported a 
history of foot trouble and having been crippled eight years 
earlier.  Moreover, on examination, it was observed that the 
veteran had a scar on his left ankle, had asymptomatic pes 
cavus that was not limiting, and had slight shortening of the 
left leg that was not limiting.  The examiner rated the 
veteran's lower extremity physical profile as a "2" and his 
physical category as "B."  Thereafter, September 1971 feet 
x-rays reveal pes cavus deformity of the arch, slight 
clubfoot deformity, proximal interphalangeal (PIP) joints of 
the toes being in the flexed position, and hallux valgus 
deformities.  Subsequently, chronological records of medical 
care, dated from September 1971 to December 1973, show the 
veteran's periodic complaints and/or treatment for left foot 
pain and/or swelling.  See treatment records dated in 
September 1971, October 1971, September 1973, May 1973, 
January 1973, July 1973, August 1973, October 1973, December 
1973, and March 1974.  A November 1971 record (apparently 
prepared at the podiatric clinic) reported that the veteran 
had been seen previously, had swelling, and opined that 
because the veteran's condition was permanent he should be 
given a "P-2" profile.  The diagnosis was cavovarus of the 
feet.  See treatment records dated in August 1973, October 
1973, and December 1973.  A December 1973 record reported 
that the veteran refused to have surgery to correct the 
cavovarus of the feet.

In addition, service medical records included a September 
1971 chronological record of medical care that reported that 
the veteran had a history of polio and had been unable to 
walk at age 9.  Moreover, subsequent treatment records 
reported that the problems the veteran had had with his feet 
were secondary to his childhood polio.  See treatment records 
dated in October 1971, September 1972, January 1973, December 
1973, and March 1974.  In addition, October 1971 physical 
profiles reported that the veteran had post polio 
musculoskeletal residuals.

Moreover, service medical records included an April 1973 
treatment record reported that the veteran was involved in a 
motorcycle accident.  However, the only injuries reported 
were injuries to his left shoulder and left elbow. 

Lastly, on the occasion of his May 1974 separation 
examination, he was diagnosed with bilateral cavovarus of the 
feet secondary to polio.  The examiner continued the physical 
profile for his lower extremity as a "2" and upgraded his 
physical category to an "A."

The veteran appeared at a personal hearing at the RO in 
August 1992.  At that time he testified that he underwent 
treatment for polio as a child for approximately eighteen-
months to two-years while hospitalized at the Crippled 
Children's Hospital in approximately 1958 or 1959.  Following 
this treatment, his only problems were that he was a little 
slow and he periodically had muscle cramps in his legs.  
Otherwise, he was able to play sports as well as participate 
in a marching band.  In fact, for his last two years of high 
school, he played and carried the tuba.  Thereafter, in 1971, 
he entered the Army after being promised a job in an army 
marching band.  Upon entry in military service, his only 
physical problem was that his left foot was smaller than the 
right.  Thereafter, three weeks into basic training, he 
started to experience severe left leg, ankle, and/or foot 
pain due to the rigors of physical training.  He also 
reported that his left ankle became swollen and bloody.  Due 
to his left leg pain he was transferred to a special training 
camp in South Fort, Louisiana, had his military occupation 
specialty changed to truck driver (from musician), and 
starting seeing an orthopedist approximately twice a week for 
treatment.  However, despite the foregoing treatment, his 
left leg problems continued.  Following military service, in 
approximately 1975, he saw a Dr. Beddows.  Dr. Beddows 
recommended that his left leg be "broken" and reset to 
correct his left leg disability.  However, due to financial 
constraints, the veteran did not undergo this treatment.  
Thereafter, in approximately 1979, he received treatment for 
his left leg disability from the Alabama Department of 
Corrections.  At that time he was given orthopedic shoes, as 
well as pain medication, and placed on a profile.  The 
profile he was placed on was the same as he was given while 
in military service - no standing, prolonged walking , etc...  
Moreover, except for seeing a Social Security Administration 
(SSA) doctor on one occasion in 1982, all of his post-service 
treatment had been obtained while an inmate at a correctional 
facility.  The veteran also reported that his claim for SSA 
disability had been denied and that he had not appealed that 
decision.  Lastly, while the veteran reported he had been in 
both a motor vehicle accident and motorcycle accident while 
in military service, it was not these accidents that caused 
his left leg disability.

Thereafter, medical treatment records from the facilities at 
which the veteran had been incarcerated, dated from March 
1979 to October 1992, and dated in June 1995, were obtained 
by the RO.  The foregoing treatment records included the 
veteran's complaints and/or treatment for left leg pain 
and/or swelling beginning in March 1979.  Specifically, the 
treatment records included observations that the veteran had 
a history of childhood polio at age 6 and opinions that the 
polio had caused left leg, ankle, and/or foot deformities 
that led to his left extremity pain and/or swelling.  See 
incarceration treatment records dated in March 1979, April 
1979, April 1980, January 1983, February 1983, March 1983, 
April 1983, March 1986, July 1986, June 1987, April 1988, 
July 1989, March 1990, January 1991, and June 1995; also see 
annual examinations dated in March 1979, December 1982, July 
1986, and June 1988.  In addition, the treatment records 
reported the veteran was given a profile secondary to his 
history of polio.  See profiles dated in October 1987 and 
December 1987.  The foregoing records also show that the 
veteran was prescribed orthopedic shoes due to foot 
deformities caused by polio.  See treatment records dated in 
April 1979, December 1982, January 1983, August 1983, 
September 1983, July 1986, July 1987, July 1989, September 
1989, January 1990, and November 1990.  Furthermore, a March 
1986 treatment record reported that the left foot was smaller 
then the right and appeared to have muscle wasting.

Interestingly, the Board notes that a May 1983 incarceration 
treatment record reported that the veteran complained of leg 
pain secondary to a fall down some stairs.  Similarly, a July 
1990 incarceration treatment record reported that the veteran 
complained of leg pain secondary to his bed being too short.

The January 1999 VHA outlined the veteran's medical history 
as reported above and opined that 

[a]lthough the [veteran] . . . 
complain[s] of . . . leg pain th[is] 
condition . . . may well be due to 
chronic residuals from his childhood 
poliomyelitis.  It does not appear that 
the patient's chronic poliomyelitis 
residuals increased in severity during 
service.  An increase in severity noted 
recently may well be from aging and long 
standing deformity due to the natural 
progress of the disease . . . In summary, 
appellant . . . has chronic leg 
shortening with deformity secondary to a 
childhood poliomyelitis.  This did not 
appear to be exacerbated nor aggravated 
during his time in service and there is 
no documentation of a serious injury 
which could lead to chronic residual 
disability during his service time.  
(Emphasis Added). 

II.  Analysis

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Moreover, under applicable law and regulation, every veteran 
is taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. §§ 3.304, 3.306.  This presumption of soundness may 
be rebutted by clear and unmistakable evidence showing that 
the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).

Initially, the Board finds that the observations recorded in 
the July 1971 entry examination (which reported a scar on the 
left ankle, pes cavus, and slight shortening of the left 
leg), taken together with the entire record, included the 
veteran's own statements to the RO (see December 1991 
statement in support of claim and August 1992 personal 
hearing testimony in which he acknowledged that he entered 
military service with some left leg problems), and the 
January 1994 VHA opinion (which diagnosed chronic leg 
shortening with deformity secondary to a childhood 
poliomyelitis), constitute clear and unmistakable evidence 
that a left leg disability (i.e., chronic leg shortening with 
deformity) pre-existed military service.  Therefore, the 
Board's analysis will focus on aggravation. 

The Board finds that what is significant about the evidence 
described above is, paradoxically, what it does not include.  
None of the records on appeal include a medical opinion that 
tends to show an increase in disability during military 
service.  While the veteran has reported a worsening of the 
problem during service, the Board finds the medical record 
more persuasive on this point and consequently of greater 
evidentiary weight.  The Board recognizes that the veteran is 
competent to describe an injury during military service - 
such as the bloody and swollen ankle reported at his August 
1992 personal hearing.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (lay witnesses are competent 
to describe painful experiences and symptoms that result 
therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  Nevertheless, no medical evidence has been 
presented that establishes aggravation.  While the veteran is 
competent to provide information as to the visible symptoms 
he experienced during and after service, he has not been 
shown to be competent to provide the medical opinion evidence 
necessary to make his claim of service connection well 
grounded.  See Espiritu, supra, Moray v. Brown, 
5 Vet. App. 211 (1993) (persons without medical expertise are 
not competent to offer medical opinions); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Bostain v. West, 11 Vet. App. 124 
(1998).  Moreover, the Board finds that the absence of injury 
or any specifically noted incident during service, and the 
January 1999 VHA opinion (i.e., that diagnosed chronic leg 
shortening with deformity secondary to a childhood 
poliomyelitis and opined that "[i]t does not appear that the 
patient's chronic poliomyelitis residuals increased in 
severity during service."), leads the Board to conclude that 
there was in fact no worsening of the underlying pathology 
during service.  In fact, the VHA opinion stands 
uncontradicted by other medical opinion evidence.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection.  Because no 
competent medical evidence has been presented to show 
aggravation, the veteran's claim is not well grounded.

In its November 1999 written brief presentation it has also 
been suggested that the Board should determine whether the RO 
complied with M21-1, Part III,  1.03(a) (Change 50) (Feb. 
23, 1996) and M21-1, Part VI,  2.10(f) (Change 48) (Aug. 5, 
1996).  However, absent presentation of a well-grounded 
claim, no duty to assist exists.  Morton v. West, 
12 Vet. App. 477 (1999).  The representative has also 
requested consideration of reasonable doubt; however, this 
principle does not apply until the veteran has submitted a 
well-grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Importantly, as noted above, when the veteran fails 
to meet his burden of submitting a well-grounded claim, the 
Board is without jurisdiction to act.  Boeck, supra.  
Although this case was previously remanded on two occasions, 
without jurisdiction to act on a valid claim, the Board may 
not proceed to the merits of the claim of service connection.  
Id.


ORDER

Service connection for a left leg disability is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

